455 F.2d 517
Francesco Paolo LA FRANCA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 71-1289.
United States Court of Appeals,Third Circuit.
Submitted March 7, 1972.Decided March 7, 1972.

Appeal from Board of Immigration Appeals.
Mario M. De Optatis, New York City, for petitioner.
Murray R. Stein, Administrative Regulation Section, Criminal Division, Dept. of Justice, Washington, D. C., for respondent.
Before BIGGS, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The petition for review is entirely without merit and counsel for the petitioner should not have submitted it to this court.  Accordingly, the petition will be dismissed as frivolous and copies of this opinion and of the order of dismissal shall be dispatched to the parties forthwith.